In an action to recover for the death of plaintiff’s intestate as the result of a collision between automobiles in one of which the intestate was a passenger, order granting in part and denying in part plaintiff’s motion for an examination of defendants before trial, modified so as to provide that the examination be granted as to items “ 2 ” and “ 3 ” in the notice of motion but that the examination in respect to item “ 3 ” be limited to those elements of negligence stated in paragraph “ 1 ” of plaintiff’s bill of particulars. As so modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant; the examination to proceed at the place fixed in the order on five days’ notice. In this negligence case the plaintiff, under the circumstances, was entitled to examine the defendants before trial in respect to the matters stated in the notice of motion, with the limitation indicated. Lazansky, P. J., Young, Seudder, Tompkins and Davis, JJ., concur.